Opinion issued August 19, 2004







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00433-CV
____________

IN RE CARLO AGUIRRE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator Carlo Aguirre filed his petition for writ of mandamus on April 9, 2004
and on May 24, 2004, we struck it because (1) relator had not paid the $75 filing fee
and had not established that he was indigent or exempt from paying it and (2) the
certificate of service was inadequate.  We gave relator until June 28, 2004 to file a
conforming petition.  By June 28, 2004, relator had not filed a conforming petition. 
On July 25, 2004 relator filed an amended certificate of service and, to this date,
relator has not paid the $75 filing fee, established that he was indigent, or exempt
from paying the filing fee.
          Accordingly, we dismiss the proceeding for want of prosecution.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.